PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
EHLERT et al.
Application No. 16/254,511
Filed: 22 Jan 2019
For: PANIC ALERTS USING ULTRASONIC SOUND WAVES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.37(a) filed December 6, 2021, to revive the above-identified application.

The petition is DISMISSED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on July 9, 2020.  This Office action set a shortened statutory period for reply of three months.  No extension of time under 37 CFR 1.136(a) was obtained, accordingly, the application became abandoned by operation of law on October 13, 2020.  The Office mailed a Notice of Abandonment on January 21, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition lacks item (3).  




The statement of unintentional delay is not acceptable.  In this regard, petitioner' s attention is directed to 37 CFR 1.33(b), which states.

Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 

(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of §1.34 or 
(3) The applicant (§1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 

Here, the petition appears to be signed on behalf of a juristic entity. A juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant.  All papers submitted on behalf of a juristic entity must be signed by a patent practitioner. A juristic entity may sign substitute statements, small entity assertions, terminal disclaimers, powers of attorney, and submissions under 37 CFR 3.73(c) for an assignee to establish ownership of patent property if the assignee is not the original applicant.  See 37 CFR 1.31.

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  Since the petition was not properly signed the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time.

In sum, petitioner must submit a renewed petition signed by a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.
The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.
Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this matter may be directed to Paula Britton at (571) 272-1556.  





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



cc:	Gary D. LeCroy
	President, Galaxy Next Generation, Inc. 
	285 Big A. Road
	Toccoa, GA  30577



    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)